Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites letter standards according to AASHTO M320 but the standard does not recited such letter grades as evidenced by the as-filed specification in ¶[0037] referring to AASHTO M332 or MSCR test for the letter grading.  As such the claim is indefinite as the test recited does not have the recited letter grades.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hacker (U.S. 20150191597) in view of Sanchez-Chavez (WO2016138374) as evidenced by Honeywell Titan 7686 Data Sheet and Hacker (WO2015119842; herein after Hacker-WIPO).
Hacker teaches asphalt compositions which comprise a blends of polyolefin modifiers and asphalt. (Abstract)  The exemplified amounts of polyolefin modifiers are used in the asphalt anywhere between 0.5 wt% and 3.5 wt% (See Table of ¶[0045] and also Table ¶[0046] and Table 3 ¶[0049]) and a preferred amount of polyolefin modifier is 0.5 wt % to 5 wt% (¶[0019]).  Additionally, the amount asphalt is exemplified in the range of between 96.50 wt% and 99 wt% (See the Tables above) and given generally as 65 wt to 99 wt%.  (¶[0033])  The ranges of polyolefin and asphalt either meet the recited ranges or overlap said ranges.
	The polyolefin used in the blend is taught as oxidized high density polyethylene, maleated polypropylene and also polyethylene homopolymer (either highly crystalline or not).  The weight average molecular weights are taught preferably be in the range of 4000 to 20,000 g/mol.  (¶[0021]).
The exemplified TITAN 7686 is taught as an oxidized high density polyethylene with a weight average molecular weight of 8800 g/mol (weight average ¶[0021], ¶[0023], ¶[0041])).
The exemplified TITAN 7278 is taught as an maleated polypropylene with a weight average molecular weight of 8560 g/mol (weight average ¶[0021], ¶[0023], ¶[0041])).  As evidenced by Hacker-WIPO in ¶[0021], TITAN 7278 has a saponification number of 75 to 95 mg KOH/g.  Considering TITAN 7278 has a weight average molecular weight in the range of Polyolefin 3 of the as-filed specification and also the same saponification number as Polyolefin 3 (¶[0049] as-filed specification, one of ordinary skill in the art is reasonably suggested TITAN 7278 must have a density in the range of Polyolefin 3 which is 0.92 to about 0.94 g/cm3 in light of the similarity of the other two properties.


Hacker does not exemplify compositions with a non-epoxidized oil chosen from flux oils, bio-oils, recycled motor oils, liquid plasticizers and combinations thereof.  In ¶[0026] Hacker teaches common additives such as flux oils may be added to the asphalt binder and these types of additives are preferably used in amounts of 0.5 to about 20 wt%. ¶[0027]
Sanchez-Chavez, working in the field of asphalt binders, teaches the use of flux oils in asphalt binders is to soften the asphalt.  In the same passage, Sanchez-Chavez also teaches flux oils also encompass bio-oils such as corn oil.  (page 12 lines 15-25).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hacker by adding a flux oil for the advantage of softening the resulting asphalt as taught by Sanchez-Chavez.  One of ordinary skill in the art would have been motivated to add 0.5 to 20 wt% of such oil because Hacker suggest this amount of such and additive.  Further, one of ordinary skill in the art would have been motivated to choose to use flux oil or a bio-oil such as corn oil for the above softening advantage because Sanchez-Chavez teaches flux oils also encompass bio-oils such as corn oil as discussed above. 
Therefore, Hacker in view of Sanchez-Chavez teaches a flux or corn oil in an amount of 0.5 to 20 wt% of the asphalt composition which reads over the non-epoxidized oil and overlaps the range of the oil recited by Claim 1.
With respect the PG Grade limitations, Hacker suggests the asphalt binders of the disclosure broaden the PG range and increase the useful temperature intervals of the asphalt 
The limitations “to improve thermal cracking resistance” and “to improve deformation resistance” are not explicitly taught by Hacker but are considered inherent or intended use as the polyolefins and flux oil / corn oil of Hacker and Sanchez-Chavez do not appear to have been modified in any way and used in similar amounts to those of Applicant which do have these properties.  In other words, there is no evidence to suggest that Applicant has done something additional to these polyolefins and flux oil/corn oil over what is taught by the prior art or used them in significantly differing amounts than that of the prior art above such that these polyolefins and flux/corn oil would give improved thermal cracking resistance or deformation resistance while the prior art compounds would not.
Regarding Claim 2, the exemplified amounts of TITAN 7686 and TITAN 7278 read over the recited range along with the general teaching of the amounts of polyolefin in Hacker as discussed above.

Regarding Claim 4, the 8800 g/mol weight average molecular weight of the TITAN 7686 and the 8560 g/mol of TITAN 7278 discussed above taught by Hacker reads over the recited range.  ¶[0021] ¶[0041]
Regarding Claim 5, the 25 mg KOH/g acid number of the TITAN 7686 reads over the range of acid number of Claim 5 and the saponification number of TITAN 7278 reads over the saponification number of Claim 5.
Regarding Claim 6, the oxidized high density polyethylene TITAN 7686 reads over the recited oxidized high density polyethylene.
Regarding Claim 7, as discussed above TITAN 7686 have a weight average molecular weight of 8800 g/mol, acid number of 25 mg KOH/g and density of 0.99 g/cc (or cm3) which reads over the ranges of Claim 7.
Regarding Claim 9, the TITAN 7278 reads over recited limitations of Claim 9.
Regarding Claim 11, the TITAN 7278 reads over the recited limitations of Claim 11.
Regarding Claims 12-13, flux oil and corn oil as motivated above read over the limitations of Claims 12-13.
Regarding Claim 15, the exemplified final PG grades of the compositions of Hacker do not meet any of the PG grades recited.  Hacker is drawn to taking a PG grade and broadening it to a more useful PG grade range.  See Tables.  Comparing the starting PG grades to the ending PG grades in the table along with the starting grades in ¶[0017] suggest that the these starting 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hacker in view of Sanchez-Chavez, i.e. that of an asphalt binder with the polyolefins, flux oil / corn oil and asphalt as discussed above, to arrive at any of the PG grade in ¶[0017] as the final PG grade by employing the method of PG grade broadening of Hacker in ¶[0035].  This would have lead a person of ordinary skill in art to any of the PG grades specifically suggested by Hacker in ¶[0017] including PG 70-28 and PG 76-28.  This reads over the different PG grades of Claim 15.  
Regarding Claim 16, Hacker does not require the use of epoxidized oils and Sanchez-Chavez does not tie the softening property of flux oil / corn oil to the use of epoxidized oils.  Also, Hacker does not reasonably exemplified them.  Therefore, the motivated compositions reads over Claim 16.
Regarding Claims 17-19, the methods steps of providing and mixing (combining) are taught by Hacker in ¶[0033-34].  Well the additive (flux oil / corn oil) is not explicitly mentioned by Hacker it would have been obvious to a person of ordinary skill in the art at the invention was filed to also combine the flux oil / corn oil into the asphalt binder because it is taught to be a part of the binder.
The remaining limitations are taught by Hacker and Sanchez-Chavez for the same reasons as discussed in Claims 1 and at least Claim 7.  These read over the limitations of Claims 17-19.
Claims 3, 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hacker (U.S. 20150191597) in view of Sanchez-Chavez (WO2016138374) as evidenced by Honeywell Titan 7686 Data Sheet and Hacker (WO2015119842; herein after Hacker-WIPO) as applied to Claim 1 above and in further view of Lang (U.S. 20090163625).
Hacker is applied as above with Sanchez-Chavez, Honeywell Titan 7686 Data Sheet, and Hacker-WIPO.
Hacker teaches the polyolefin may have weight average molecular weight in the range of 4,000 to 20,000 g/mol (¶[0021]) and teaches different types of polyolefins including oxidized high density polyethylene, maleated polypropylene and, polyethylene homopolymers various places such as ¶[0021] but does not explicitly teach low density polyethylene or a density range of polyolefins to use.
Lang, working in the field of asphalt mixture comprising polyolefins and road paving applications (see Abstract), teaches useful polyolefins include polyethylenes, polypropylenes and mixtures thereof. Polyethylenes may be selected from homopolymers and copolymers of ethylene. Various types of polyethylene homopolymers may be used. For example, ultra low density polyethylene (ULDPE), very low density polyethylene (VLDPE), low density polyethylene (LDPE, density of 0.91-0.94 g/cm3), linear low density polyethylene (LLDPE, density of 0.915-0.925 g/cm.sup3), high density polyethylene (HDPE, density higher than 0.94 g/cm3) or metallocene polyethylene (mPE) are all suitable. 
As above, one of ordinary skill in the art knows the density of the oxidized high density polyethylene is about 0.99 g/cm3 (TITAN 7686) which is in the range of the high density polyethylene of Lang.  Additionally, one of ordinary skill in the art is reasonably suggested the TITAN 7278 maleated polypropylene must have a density in the range 0.92 g/cm3 to 0.94 g/cm3 which is similar to the LDPE range density range taught by Lang.  This logically suggests to one of ordinary skill in the art the densities of the polyolefins suggested by Hacker are anywhere in 3 to 0.99 g/cm3 because this is the range of exemplified polyolefins of Hacker and is in line with the range of densities taught for similar polyolefin materials in similar asphalt binder formulations for road paving applications.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hacker using polyethylene homopolymer with a weight average molecular weight in the range of 4,000 to 20,000 g/mol because Hacker suggests such a polyolefin in ¶[0021].  One of ordinary skill in the art would have been motivated to choose LDPE (low density polyethylene) because it is a known polyethylene polyolefin type that is known to be useful in asphalt binder compositions for paving applications as taught by Lang and it has a density on the order of polyolefins already exemplified by Hacker (i.e. the density of maleated polypropylene TITAN 7278).  This reads over the limitations of Claims 3, 4, 8 and 10 as they overlap the ranges of Claim 8 and Applicant considers LDPE to be a low density polyethylene homopolymer (¶[0025]).

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hacker (U.S. 20150191597) in view of Sanchez-Chavez (WO2016138374) as evidenced by Honeywell Titan 7686 Data Sheet and Hacker (WO2015119842; herein after Hacker-WIPO) as applied to Claim 1 and in further view of Hacker (WO2015119842; herein after Hacker-WIPO).
Hacker is applied as above.
Regarding Clam 14, Hacker does not teach testing according to AASHTO or MSCR that would give the recited letter grades.

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hacker and Sanchez-Chavez as discussed above to comply with one of the letter grades of the MSCR test for the advantage of using a test protocol which more accurately reflects the rutting performance of the asphalt binder as taught by Hacker-WIPO in ¶[0017] and ¶[0018].  One of ordinary skill in the art would have been motivated to choose any of the letter grades of Hacker-WIPO to work to as they are suggested by Hacker in Table 1. 
A skilled artisan would have a reasonable expectation of success in the above testing because Hacker-WIPO exemplifies S, H and V ratings with TITAN polyolefins such as TITAN 7278 exemplified by Hacker in similar amounts to Hacker.

Regarding Claim 20, Hacker teaches the asphalt binders can be used mixed with aggregates to make paving materials but does not teach or suggest the amounts to be used or the effective conditions as recited by Claim 20. (¶[0036])

Hacker-WIPO, working in the field of plastomer modified asphalt compositions, teaches in ¶[0024] the amount of asphalt binder (which includes polyolefins such as TITAN products exemplified by Hacker) is about 3 to 8 wt% and about 92 to about 97wt% of aggregate based on the total weight of the composition to making paving compositions.   These amounts are similar to those of Sanchez-Chavez which indicates they are known amounts used in making pavement compositions with asphalt binders regardless of the composition of the binder.
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hacker and Sanchez-Chavez to make paving compositions comprising aggregate using about 3 to about 8 wt% of the asphalt binder and 92 to about 97wt% of the aggregate based on the total amount of composition because both Hacker-WIPO and Sanchez-Chavez teach similar amount of asphalt binder and this represents the use of known techniques in the art, making pavement compositions out of asphalt binder and aggregate, for the predictable result of a pavement composition comprising aggregate and asphalt binder.  One of ordinary skill in the art would have been motivated to use the amounts in Hacker-WIPO because the plastomers used in Hacker-WIPO (TITAN polymers) are also used in Hacker and Hacker-WIPO also teaches these compositions are useful for hot mix application would leads one of ordinary skill in the art to the conditions effective to effect the mixing of the compositions which are missing from Hacker. 

For all the above rejections, absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Christopher M Rodd/            Primary Examiner, Art Unit 1766